Case 3:21-cv-00116-B Document 3-10 Filed 01/15/21   Page 1 of 2 PageID 76




                             Exhibit J
                                                           Case 3:21-cv-00116-B Document 3-10 Filed 01/15/21                                                 Page 2 of 2 PageID 77
                                               86948                     Federal Register / Vol. 85, No. 251 / Thursday, December 31, 2020 / Notices

                                               Commission’s rules; the deadline for                      Issued: December 28, 2020.                            The withdrawal of the guidance does
                                               filing is February 26, 2021. Parties may                William Bishop,                                       not change any law, regulation, or other
                                               also file written testimony in connection               Supervisory Hearings and Information                  legally binding requirement.
                                               with their presentation at the hearing, as              Officer.
                                                                                                                                                             Marvin G. Richardson,
                                               provided in § 207.24 of the                             [FR Doc. 2020–28986 Filed 12–30–20; 8:45 am]
                                                                                                                                                             Associate Deputy Director.
                                               Commission’s rules, and posthearing                     BILLING CODE 7020–02–P
                                               briefs, which must conform with the                                                                           [FR Doc. 2020–28930 Filed 12–30–20; 8:45 am]
                                               provisions of § 207.25 of the                                                                                 BILLING CODE 4410–FY–P

                                               Commission’s rules. The deadline for
                                               filing posthearing briefs is March 11,                  DEPARTMENT OF JUSTICE
                                               2021. In addition, any person who has                                                                         DEPARTMENT OF JUSTICE
                                               not entered an appearance as a party to                 Bureau of Alcohol, Tobacco, Firearms,
                                                                                                                                                             Antitrust Division
                                               the investigations may submit a written                 and Explosives
                                               statement of information pertinent to                                                                         United States, et al. v. Harvard Pilgrim
                                               the subject of the investigations,                      [Docket No. 2020R–10W]                                Health Care, Inc., et al.; Proposed Final
                                               including statements of support or                                                                            Judgment and Competitive Impact
                                               opposition to the petition, on or before                Objective Factors for Classifying                     Statement
                                               March 11, 2021. On March 25, 2021, the                  Weapons With ‘‘Stabilizing Braces’’;
                                               Commission will make available to                       Withdrawal of Guidance                                  Notice is hereby given pursuant to the
                                               parties all information on which they                                                                         Antitrust Procedures and Penalties Act,
                                               have not had an opportunity to                          AGENCY:  Bureau of Alcohol, Tobacco,                  15 U.S.C. 16(b)–(h), that a proposed
                                               comment. Parties may submit final                       Firearms, and Explosives, Department of               Final Judgment, Stipulation, and
                                               comments on this information on or                      Justice.                                              Competitive Impact Statement have
                                               before March 29, 2021, but such final                   ACTION:   Notice; withdrawal.                         been filed with the United States
                                               comments must not contain new factual                                                                         District Court for the District of New
                                               information and must otherwise comply                   SUMMARY:    The Bureau of Alcohol,                    Hampshire in United States and State of
                                               with § 207.30 of the Commission’s rules.                Tobacco, Firearms, and Explosives                     New Hampshire vs. Harvard Pilgrim
                                               All written submissions must conform                    (‘‘ATF’’) is announcing the withdrawal                Health Care, Inc. and Health Plan
                                               with the provisions of § 201.8 of the                   of a notice and request for comments                  Holdings, Inc., Civil Action No. 1:20–
                                               Commission’s rules; any submissions                     entitled ‘‘Objective Factors for                      cv–01183. On December 14, 2020, the
                                               that contain BPI must also conform with                 Classifying Weapons with ‘Stabilizing                 United States filed a Complaint alleging
                                               the requirements of §§ 201.6, 207.3, and                Braces’,’’ that was published on                      that the proposed merger of Harvard
                                               207.7 of the Commission’s rules. The                    December 18, 2020.                                    Pilgrim Health Care, Inc. and Health
                                               Commission’s Handbook on Filing                                                                               Plan Holdings, Inc. (f/k/a Tufts Health
                                                                                                            The withdrawal is effective
                                                                                                       DATES:                                                Plan, Inc.) would violate Section 7 of
                                               Procedures, available on the
                                                                                                       December 31, 2020.                                    the Clayton Act, 15 U.S.C. 18. The
                                               Commission’s website at https://
                                               www.usitc.gov/documents/handbook_                       ADDRESSES: This Notice also will be                   proposed Final Judgment, filed at the
                                               on_filing_procedures.pdf, elaborates                    made available on the ATF website                     same time as the Complaint, requires
                                               upon the Commission’s procedures with                   (www.atf.gov).                                        Health Plan Holdings to divest its New
                                               respect to filings.                                                                                           Hampshire subsidiary, Tufts Health
                                                                                                       FOR FURTHER INFORMATION CONTACT:                      Freedom Plans, Inc., along with certain
                                                  Additional written submissions to the                Andrew Lange, Office of Regulatory                    tangible and intangible assets.
                                               Commission, including requests                          Affairs, Enforcement Programs and
                                               pursuant to § 201.12 of the                                                                                     Copies of the Complaint, proposed
                                                                                                       Services, Bureau of Alcohol, Tobacco,                 Final Judgment, and Competitive Impact
                                               Commission’s rules, shall not be                        Firearms, and Explosives, U.S.
                                               accepted unless good cause is shown for                                                                       Statement are available for inspection
                                                                                                       Department of Justice, 99 New York                    on the Antitrust Division’s website at
                                               accepting such submissions, or unless                   Ave. NE, Mail Stop 6N–518,
                                               the submission is pursuant to a specific                                                                      http://www.justice.gov/atr and at the
                                                                                                       Washington, DC 20226; telephone: (202)                Office of the Clerk of the United States
                                               request by a Commissioner or                            648–7070 (this is not a toll-free
                                               Commission staff.                                                                                             District Court for the District of New
                                                                                                       number).                                              Hampshire. Copies of these materials
                                                  In accordance with §§ 201.16(c) and                                                                        may be obtained from the Antitrust
                                               207.3 of the Commission’s rules, each                   SUPPLEMENTARY INFORMATION:      Upon
                                                                                                       further consultation with the                         Division upon request and payment of
                                               document filed by a party to the                                                                              the copying fee set by Department of
                                               investigations must be served on all                    Department of Justice and the Office of
                                                                                                       the Deputy Attorney General, ATF is                   Justice regulations.
                                               other parties to the investigations (as
                                               identified by either the public or BPI                  withdrawing, pending further                            Public comment is invited within 60
                                               service list), and a certificate of service             Department of Justice review, the notice              days of the date of this notice. Such
                                               must be timely filed. The Secretary will                and request for comments entitled                     comments, including the name of the
                                               not accept a document for filing without                ‘‘Objective Factors for Classifying                   submitter, and responses thereto, will be
khammond on DSKJM1Z7X2PROD with NOTICES




                                               a certificate of service.                               Weapons with ‘Stabilizing Braces’,’’ that             posted on the Antitrust Division’s
                                                                                                       was published on December 18, 2020.                   website, filed with the Court, and, under
                                                 Authority: These investigations are being             85 FR 82516. As explained in the notice,              certain circumstances, published in the
                                               conducted under authority of title VII of the           the proposed guidance was not a                       Federal Register. Comments should be
                                               Tariff Act of 1930; this notice is published            regulation. The notice informed and                   directed to Eric D. Welsh, Chief,
                                               pursuant to § 207.21 of the Commission’s                invited comment from the industry and                 Healthcare and Consumer Products
                                               rules.                                                  public on a proposed guidance prior to                Section, Antitrust Division, Department
                                                  By order of the Commission.                          issuing a final guidance document.                    of Justice, 450 Fifth Street NW, Suite


                                          VerDate Sep<11>2014   19:28 Dec 30, 2020   Jkt 253001   PO 00000   Frm 00048   Fmt 4703   Sfmt 4703   E:\FR\FM\31DEN1.SGM   31DEN1
